          Case 5:17-cr-00239-D Document 192 Filed 01/07/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
                    Plaintiff,                  )
                                                )
v.                                              )      Case No. CR-17-239-D
                                                )
JERRY DRAKE VARNELL,                            )
                                                )
                    Defendant.                  )

 MOTION FOR LEAVE TO FILE OUT OF TIME DEFENDANT’S MOTION TO
   DISMISS COUNTS IN THE INDICTMENT OR IN THE ALTERNATIVE
    MOTION TO HAVE THE UNITED STATES ELECT TO PROSECUTE
    DEFENDANT ON EITHER COUNT ONE OR COUNT TWO, DUE TO
                   MULTIPLICITY OF COUNTS


      The defendant, Jerry Drake Varnell, through his attorneys of record, Marna Franklin

and Vicki Zemp Behenna, moves this court for leave to file out of time his motion to

dismiss counts in the Indictment.   Counsel, in preparing the jury instructions, observed

that the essential elements of Count 1 – Attempted Use of an Explosive Devise in violation

of 18 U.S.C. §844(i), are the same as the essential elements of Count 2 - Attempted use of

a Weapon of Mass Destruction. Because the defendant faces the possibility of being

punished twice for the same offense, the defendant request leave to file the motion to

dismiss counts in the Indictment or, alternatively, motion to require the United States to

elect either Count 1 or Count 2 to prosecute defendant, out of time.    In support of his

motion, the defendant submits the following:
            Case 5:17-cr-00239-D Document 192 Filed 01/07/19 Page 2 of 3



       1.      A complaint was filed against the defendant on August 13, 2017, alleging a

violation of 18 U.S.C. § 844(i). (Doc. 1.)

       2.      The grand jury returned a one Count Indictment against the defendant on

October 17, 2017 charging a violation of 18 U.S.C. §844(i). (Doc. 56.)

       3.      On April 17, 2018, before the May trial date, the grand jury returned a

Superseding Indictment against the defendant. (Doc. 121.)

       4.      The Superseding Indictment added Count 2, which alleged a violation of 18

U.S.C. §2332a, attempt to use a weapon of mass destruction.

       5.      The trial was rescheduled for July 2018 and pretrial motions were due on or

before April 30, 2018. Pretrial motions related to Count 2 were due on or before May 14,

2018. (Doc. 130.)

       6.      On June 27, 2018, the trial was again continued from the July trial docket

and rescheduled for the November 2018 docket. (Doc. 157.) All deadlines and hearings

were terminated.

       7.      Due to discovery issues and the case’s reassignment, the trial was again

rescheduled for the February 2019 trial docket.

       8.      Deadlines for filing pretrial motions relating to Count 2 were to be filed on

or before May 14, 2018, and that deadline was never extended or reset.

       WHEREFORE, counsel for the defendant requests leave to file out of time his

motion to dismiss counts in the Indictment or, in the alternative, to require the United States
          Case 5:17-cr-00239-D Document 192 Filed 01/07/19 Page 3 of 3



to elect either Count 1 or Count 2 to proceed to trial against the defendant, because the

counts as alleged in the Indictment are multiplicitous.

                                                 Respectfully submitted,


                                                 /s/ Vicki Zemp Behenna
                                                 Vicki Zemp Behenna, OBA #10734
                                                 MULINIX, GOERKE & MEYER, PLLC
                                                 210 Park Avenue, Suite 3030
                                                 Oklahoma City, OK 73102-8005
                                                 Telephone: 405-232-3800
                                                 Facsimile: 405-232-8999
                                                 Email: vzb@lawokc.com

                                                 Attorney for Defendant,
                                                 Jerry Drake Varnell


                             CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of January, 2019, I electronically transmitted the
foregoing document to the Clerk of the Court using the ECF System for filing and
transmittal of Notice of Electronic Filing, which will automatically send e-mail notification
of such filing to all attorneys of record.

                                                  /s/ Vicki Zemp Behenna
                                                  Vicki Zemp Behenna
